Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This restriction requirement includes two separate restriction requirements.  The first restriction requirement is found below under the heading “Restriction Requirement #1.”  The second restriction requirement is found below under the heading “Restriction Requirement #2.”  Applicant’s election must include two elections: an election of one of the species from “Restriction Requirement #1” (i.e. one of Species I through VIII), and an election of one of the inventions from “Restriction Requirement #2” (i.e. one of Inventions I and II).

Restriction Requirement #1
This application contains claims directed to the following patentably distinct species:
Species I:  Figures 2 and 4
Species II:  Figures 2 and 11
Species III:  Figures 10 and 4
Species IV:  Figures 10 and 11
Species V:  Figure 12
Species VI:  Figure 15
Species VII:  Figure 16
Species VIII:  Figure 17
The species are independent or distinct because:
Species I has a single piezoelectric element (10) with sides perpendicular to display panel 20 and three electrodes (101, 103, and 105), whereas the other species do not have this combination of features.
Species II has a single piezoelectric element (10) with sides perpendicular to display panel 20 and four electrodes (111, 113, 115, and 117) and an insulating layer (114), whereas the other species do not have this combination of features.
Species III has a single piezoelectric element (10) with sides not perpendicular to display panel 20 and three electrodes (101, 103, and 105), whereas the other species do not have this combination of features.
Species IV has a single piezoelectric element (10) with sides not perpendicular to display panel 20 and four electrodes (111, 113, 115, and 117) and an insulating layer (114), whereas the other species do not have this combination of features.
Species V has a double piezoelectric element (12 and 14) with sides perpendicular to display panel 20, whereas the other species do not have this combination of features.
Species VI has a double piezoelectric element (12 and 14) with sides not perpendicular to display panel 20, whereas the other species do not have this combination of features.
Species VII has a triple piezoelectric element (12, 14, and 16) whereas the other species do not have this feature.
Species VII has a circular piezoelectric element (10) whereas the other species do not have this feature.
 In addition, these species are not obvious variants of each other based on the current record.
The Applicant should also identify any claims that are considered generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction Requirement #2
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim 1-27, drawn to an apparatus, classified in H04R17/00.
II.	Claim 28-33, drawn to an apparatus, classified in H04R1/26.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as in a display device wherein a first piezoelectric element and a second piezoelectric element among the plurality of piezoelectric elements have different frequency characteristics does not exist. In the instant case, subcombination II has separate utility such as in a display device that does not comprise an elastic member configured to connect a portion of the piezoelectric element and the display panel .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Telephone Call
Due to the complexity of the above restriction requirement, a telephone call was not made to the Attorney of record to request an oral election to the restriction requirement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687